Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/1/22 do not overcome the rejections set forth in the office action mailed 8/30/21, which are maintained below. The discussion of the rejections has been updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 34-46, 48-49, 51-52, 54, 56-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Tamoto (U.S. PG Pub. No. 2007/0225180).
In paragraph 15 Tamoto discloses a lubricating base oil comprising a dialkyl ether as its main ingredient. Tamoto discloses that the R groups can be branched groups meeting the limitations of both the left and right sides of the compounds of claims 34-42 and 58-61. It is noted that Tamoto discloses in the examples that the R group can be a 2-octyldodecyl group, and when both R groups of Tamoto is 2-octyldodecyl, claim 42 is met for the case where R1 and R4 are both C8 alkyl groups.
In paragraph 16 Tamoto discloses that the lubricating base oil can comprise an additional base oil, meeting the limitations of the base oil of amended claim 34, and that the base oil comprises 70 to 100% by weight of the ether, within the range recited in claims 48 and 51. Tamoto disclose that the additional base oil can be a poly-alpha-olefin, which is a group IV base oil as recited in claim 49, or a mineral oil, which will be a Group I, II or III base oil also as recited in claim 49. In paragraph 17 Tamoto discloses 
While Tamoto does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 43 is in product-by-process format, and since the ether of Tamoto meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 43 does not place any limitations on the process by which the compound is to be obtained. The ethers of Tamoto also meet the limitations of claim 44 since “biobased carbon” would not lead to a structural difference in the compound. 
The difference between Tamoto and the currently presented claims is that Tamoto does not explicitly disclose a specific compound meeting the limitations of the claimed compounds, and that some of the viscosity and Noack volatility ranges of Tamoto overlap the claimed ranges rather than falling within them. As discussed above, Tamoto discloses that the alkyl groups of the dialkyl ethers can be various branched groups leading to ethers meeting the limitations of the claimed ethers. It therefore would have been obvious to one of ordinary skill to prepare the dialkyl ethers of Tamoto to have structures meeting the limitations of the claimed ethers, since Tamoto discloses that branched R groups are suitable for the ethers. Additionally, See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 34-46, 48-49, 51-52, 54, 56-57, and 59-61 are therefore rendered obvious by Tamoto.

Claims 34-45, 48-49, 51-52, 54, 56-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. PG Pub. No. 2007/0281873).
In paragraph 21 Okada discloses a lubricating composition comprising 50 to 100% by weight of an ether compound. In paragraph 38 Okada discloses that the ether can be a dihydrocarbyl monoether. In paragraphs 44-45 Okada discloses that one of the hydrocarbon groups is preferably a branched group, and discloses various branched groups meeting the limitations of the left side of the compound of amended claim 34 for the case where R1 and R2 are alkyl groups, and R3 is H or an ethyl group (when R1 of Okada is 3,3-diethylpentyl). The groups disclosed in paragraph 45 of Okada and having a 2-alkyl substituent of Okada further meet the limitations of the left side of the compound of claims 35-42 and 58-59. In paragraph 46 Okada discloses that the R2 group can be a branched alkyl group having 3 to 10 carbon atoms, and in paragraph 47 Okada discloses that the R2 group can be various types of propyl, butyl, or pentyl groups. All the branched variants of these groups will meet the limitations of the right side of the compound of claims 34-35 and 37-41, and branched groups of 5 or more carbon atoms can also meet the limitations of the right side of the compound of claims 36, 42, and 59. When the monoether of Okada has a R1 group selected from paragraph 45 and an R2 group that is a branched propyl, butyl, or pentyl group, the monoether of 2 group has 5 to 10 carbon atoms, claims 36, 42, and 59 are met as well.
Alternatively, when the R2 group of Okada is an isopropyl group, it meets the limitations of the left side of the compound of claims 34 and 39 for the case where R1 and R2 are methyl groups, and R3 is H. Okada discloses in paragraph 47 that the R2 group can also be a cycloalkyl group, which also meets the limitations of the left side of the compound of claims 34, 39-41, and 58-59 for the case where R1 and R2 are, together with the carbon to which they are attached, cycloalkyl groups. The R1 groups disclosed in paragraph 45 of Okada meet the limitations of the right side of the compound of claims 34, 39-41, 58, and 60-61 for the case where n is 1 or 2, R4 and R6 are alkyl groups, and R5 is H or alkyl. Therefore, when the R2 group of Okada is an isopropyl or cycloalkyl group, and the R1 group of Okada is a group selected from paragraph 45, the monoether of Okada meets the limitations of the compound of claims 34, 39-41, and 58-61.
While Okada does not specifically disclose that the compounds are prepared from bio-derived feedstock, claim 43 is in product-by-process format, and since the ether of Okada meets the structural limitations of the claimed compound, it is considered to be obtainable from bio-derived feedstock, noting that claim 43 does not place any limitations on the process by which the compound is to be obtained. The ethers of Okada also meet the limitations of claim 44 since “biobased carbon” would not lead to a structural difference in the compound. 
In paragraphs 90-91 Okada discloses that the composition can comprise an additional base oil meeting the limitations of the base oil of amended claim 34 as well as 
The differences between Okada and the currently presented claims is that Okada does not explicitly disclose a specific compound meeting the limitations of the claimed compounds, and some of the ranges of Okada overlap the claimed ranges rather than falling within them. As discussed above, Okada discloses that the R groups of the monoethers and diethers where can be various branched groups leading to ethers meeting the limitations of the claimed ethers. It therefore would have been obvious to one of ordinary skill to prepare the monoethers and diethers of Okada to have structures meeting the limitations of the claimed ethers, since Okada discloses that branched R groups are suitable for the ethers. Additionally, See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 34-45, 48-49, 51-52, 54, 56-57, and 59-61 are therefore rendered obvious by Okada.

Double Patenting
Claims 34-46, 48-49, 51-52, 54, 56-57, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,669,499. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘499 patent discloses a lubricant composition comprising a base oil comprising a compound of formula (2), which meets the compositional limitations of the composition of claim 34 and 60-61 of the current application. Claims 10 and 16 of the ‘499 application disclose compounds and lubricant compositions having the properties recited in claims 34, 45, and 52 of the current application, including kinematic viscosity and Noack volatility ranges within or overlapping the range recited in claim 46 of the current application. Claims 5-8 of the ‘499 patent are analogous to claims 39-42 of the current application and also meet the limitations of claim 59 of the current application. Claim 15 of the ‘499 patent discloses that the compound contains greater than 50% by weight of biobased carbon, as recited in claim 44 of the current application, and indicating that the compound can be obtained from bio-derived feedstock, meeting the limitations of claim 43 of the current application. Claim 17 of the ‘499 patent is analogous to claim 48 of the current application. While the claims of the ‘499 patent do not explicitly disclose the type of base oil, it is noted that claim 49 of the current application covers all the API base oil groups and the base oil of the ‘499 patent therefore must fall within the scope of claim 49. Claim 9 of the ‘499 patent is analogous to claim 51 of the current application. As the compositions of the ‘499 patent must be 

Response to Arguments
Applicant's arguments filed 2/1/22 regarding Tamoto and Okada have been fully considered but they are not persuasive. Applicant notes that claim 34 has been amended to recite the chain length of the alkyl and cycloalkyl substituents, and also to recite properties of the compound of formula (2). Applicant argues that in light of these amendments, the data supplied by applicant is sufficient to demonstrate unexpectedly superior results commensurate in scope with the claims. 
The examiner notes that the new limitations of claim 34 are limitations that were either already recited in dependent claims, or broader than limitations already recited in dependent claims. It is also noted that the property limitations of amended claim 34 apply only to the compound of formula (2), while the claim is drawn to a lubricant composition comprising a base oil comprising a compound of formula (2), and does not limit the concentration of the base oil in the composition of the concentration of the compound of formula (2) in the base oil. Table 4 of the specification discloses numerous prior art ethers and base oils possessing some or all of the properties recited in amended claim 34 as well as the dependent claims. The properties recited in amended claim 34 therefore cannot be considered to limit the claim to compositions—or compounds—possessing superior results. Applicant has therefore failed to demonstrate . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771